Citation Nr: 0945069	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  03-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
non-ulcer dyspepsia.


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1956 to February 
1958.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal of a March 2002 rating decision, in 
which the RO granted service connection for non-ulcer 
dyspepsia and assigned an initial 10 percent rating, 
effective November 21, 1993.  The Veteran perfected an appeal 
with regard to the initial disability rating assigned.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for the 
disability on appeal, the Board has characterized the issue 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

In a December 2004 decision, the Board affirmed the RO's 
assignment of an initial 10 percent rating.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  By a July 2007 single-
judge Memorandum Decision, the Court vacated the Board's 
December 2004 decision and remanded the case to the Board for 
additional development.  The following month, the Court 
entered judgment, returning the case to the Board for action 
consistent with the Memorandum Decision.

In February 2008 and May 2009, the Board remanded the case to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, for additional notice and development.

The appeal again is REMANDED to the RO via the AMC.  VA will 
notify the Veteran if further action, on his part, is 
required.




REMAND

Since issuance of the August 2009 supplemental statement of 
the case (SSOC), additional evidence that was not initially 
considered by the RO was associated with the record.  This 
evidence includes treatment records dated in September and 
October 2009 from the Dallas VA Medical Center (VAMC).  
Neither the Veteran nor his attorney waived RO review.  Thus 
a remand is required for the preparation of an SSOC.  See 38 
C.F.R. §§ 19.31, 20.1304(c) (2009).  

As noted by the Court in the Memorandum Decision, where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  On 
remand, VA should continue to consider whether staged ratings 
are warranted.

The Court noted that the Board failed to provide adequate 
reasons and bases for concluding that the Veteran was not 
entitled to a higher initial rating and, in particular, 
indicated that the Board failed to provide adequate reasons 
or bases why  Diagnostic Code 7346, pertaining to hiatal 
hernia, was selected to rate the Veteran's disability by 
analogy.  See 38 C.F.R. § 4.20 (2009).  As such, in the 
Board's May 2009 remand, the RO/AMC was instructed to obtain 
an addendum opinion from the April 2008 VA examiner as to 
what diagnostic code is most analogous to the Veteran's 
disability and to indicate the severity of the Veteran's 
symptomatology from 1993 to the present.  In a July 2009 
addendum opinion, the April 2008 VA examiner noted that he 
had reviewed VA records dating back to 1995, not 1993, and 
that the Veteran's disability was analogous to a duodenal 
ulcer, which is rated under Diagnostic Code 7305, and 
categorized the Veteran's symptomatology as mild.  Moreover, 
this examiner indicated that some of the test results 
referred to were not in the record.  In this regard, not 
including the recent treatment records provided by the 
Veteran's attorney, the record contains outpatient treatment 
records from the Dallas VAMC dated from February 9, 1995 
through May 22, 2009.  However, these records do not include 
laboratory test results (iron levels) or radiological study 
results, such as x-rays, upper gastrointestinal (GI) series, 
and barium colon or ultrasound studies.  Under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305, a higher rating would be 
warranted for impairment of health manifested by anemia and 
weight loss, or by periodic vomiting, hematemesis (vomiting 
of bright, red blood), melena (abnormal, black, tarry stool 
containing digested blood), or pain only partially relieved 
by standard ulcer therapy.  Here, the VA treatment records 
reflect that the Veteran complained of right-sided pain of 
five days' duration (in January 2003), was diagnosed with 
anemia (in September 2008 and October 2009), and was given an 
injection for stomach pain (when seen at the emergency room 
in September 2009).  They also show that he has been 
prescribed Omeprazole for reflux or stomach ulcers.  In 
addition, between 1995 and 2009, the Veteran's weight has 
fluctuated from a high of 306 pounds (in December 2000) to a 
low of 245.2 pounds (in September 2006) and he complained of 
an unintentional 15-pound weight loss over the last 1 to 2 
months in June 2007.  

Due to the lack of records dated from November 21, 1993 to 
February 9, 1995, and laboratory test and other study results 
since February 1995, the Board finds that the addendum 
opinion is inadequate.  On remand, VA should obtain and 
associate with the claims file all outstanding VA medical 
records dated from November 21, 1993, to include missing 
laboratory test and study results.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, in light of the Veteran's recent emergency room 
visit for abdominal pain, the Board finds that another VA 
examination and retrospective review of the record is 
warranted.  The VA examiner should give a rationale for any 
opinion provided, and should be instructed that staged 
ratings may be considered, for those periods where the 
Veteran's disability may have warranted a higher rating 
because of his symptomatology.    


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Dallas VAMC dated from 
November 21, 1993 to February 9, 1995 and 
after May 22, 2009, to include copies of 
laboratory test and radiological study 
results, such as x-rays, upper GI series, 
and barium colon or ultrasound studies 
dated from November 21, 1993 to the 
present.  Any search should include 
records that may have been archived.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
notify the Veteran and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken. 

2.  After all available records and/or 
responses received from each contacted 
entity are associated with the claims 
file, arrange for the Veteran to undergo 
a VA stomach disorder examination, at an 
appropriate VA facility, to ascertain the 
extent and severity of the service-
connected non-ulcer dyspepsia.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
(to include x-rays) and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should provide findings with 
respect to whether the Veteran: (a) has 
pain only partially relieved by standard 
ulcer therapy; (b) exhibits impairment of 
health manifested by anemia and weight 
loss; (c) has periodic vomiting, 
recurrent hematemesis or melena; (d) has 
recurring episodes averaging 10 days or 
more in duration at least 4 or more times 
a year; (e) has recurring episodes of 
severe symptoms 2 or 3 times a year 
averaging 10 days in duration or with 
continuous moderate manifestations; or 
(f) has recurring symptoms once or twice 
yearly.  In particular, the examiner must 
review the medical records beginning in 
1993 forward and give an opinion of the 
extent and severity of the Veteran's non-
ulcer dyspepsia over the entire period, 
and indicate whether staged ratings might 
be warranted for any particular time 
period(s) in light of the Veteran's 
symptoms.  The examiner should provide an 
assessment as to whether the Veteran's 
overall symptomatology for any particular 
time period is best characterized as 
mild, moderate, moderately severe, or 
severe.  The examiner also should discuss 
any effects that the Veteran's disability 
has on his employability.  In rendering 
the requested opinion(s), the examiner 
should specifically consider and discuss 
the opinion given by the April 2008 VA 
examiner in the July 2009 addendum.  

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed report.

3.  After completing the requested 
actions, and any additional development 
or notice deemed appropriate, 
readjudicate the claim, to include 
consideration of the additional evidence 
added to the record after the August 2009 
SSOC.  Readjudication should include 
consideration of referral for 
extraschedular consideration and the 
assignment of staged ratings under the 
holdings in Fenderson and Hart, cited to 
above.  If any benefit sought on appeal 
remains unfavorable, furnish the Veteran 
and his attorney an SSOC and give them an 
opportunity to respond.  Then, if in 
order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


